A rehearing having been granted in this cause and the Court having further considered the record herein after the filing of additional briefs and after oral argument by counsel for the respective parties and the Court being now fully advised in the premises it is considered, ordered and decreed by the Court that the Opinion filed in this cause on May 11, 1932, be adhered *Page 493 
to and that the decree of the Circuit Court be and the same is hereby affirmed after rehearing and reargument.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS AND BROWN, J.J., dissent.